CUSHINGS, J.
Epitomized Opinion
Action by Jamieson of Pennsylvania as litigation agent for the U. S. R. R. Administration for damages for failing to return tank cars belonging to Jamieson, which cars were damaged in Ashta-bula county. Summons was served on J. A. Rosenberg, a regular ticket agent at Cleveland, for Davis. The court granted a motion to quash the service of summons on authority of 11273 GC. which provides that an action against a R. R. Co. for injuries to persons or property, or for wrongful death must be brought in the county where the cause of action arose, or where the claimant resides. Jamieson contended that this is not an action against a R. R. and the statute does not apply. In affirming the judgment quashing the service, the Court of Appeals held:
1. Actions against the U. S. R. R. Administration may be brought in the same courts where the R. R. could be sued, 41 U. S. Stat. at L. 461. Therefore 11273 GC. applies and the action must be brought either where the action occurred or where Jemieson - resides, and as Jamieson is a non-resident of Ohio and the accident occurred in Ashtabula county, the Cuyahoga Common Pleas had no jurisdiction. Loftus v. Parr, decided by Ohio Supreme, Jan. 1923, controls.